Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 03 June 2022, to the non-final office action dated 03 February 2022 is acknowledged.
Amended claims dated 03 June 2022 have been entered into the record.

Terminal Disclaimer
The terminal disclaimer filed on 03 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/504,159 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Response
 Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response. 

The present office action replaces all prior versions or listing of rejections in the present application.

Election/Restrictions
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the provisional election of species and the search and examination of the Markush generic claims: 
“Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…” 

Applicant’s amendment has excluded from scope the species cited in the previous office action. The search has been further extended to encompass those species cited in the prior art rejections below. The search has not been extended unnecessarily to cover all nonelected species. 

Status of the Claims
Claims 1, 3-6 and 19-20 are pending and rejected. 
Claims 2 and 18 were previously cancelled by the Applicant. 
Claims 7-17 and 21-22 are pending but withdrawn from consideration as drawn to non-elected subject matter


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 1 and lists species which are outside the scope of the genus of compounds according to formula I-E.  There is insufficient antecedent basis for these limitations in the claims.
In response to this previous ground of rejection Applicant has deleted those species identified by the Examiner in the previous office action as falling outside the scope of the genus of claim 1.
However, in the present amendment, the scope of independent claims 1 and 19 has been limited by the phrase: “wherein at least one RE1-E5, when present, is not H”.
This proviso is interpreted as requiring that any claimed compound having a bicyclic A/E ring system be substituted with at least one non-hydrogen group at the “right-side” E ring moiety of the bicyclic system – as illustrated by the Examiner in the below figure:

    PNG
    media_image1.png
    240
    425
    media_image1.png
    Greyscale

A large number of compounds present in claim 3 are now outside the scope of independent claim 1 since they have an unsubstituted E ring and are excluded by the new proviso.  See at least the compounds 20, 29, 33, 35-37, 51, 54, 56, 58, 71-72, 78, 89-90, 96-98, 103-104, 229-230 and 232-235.  As it would burdensome to reproduce all of these structures herein, compound 20 is shown below to illustrate:

    PNG
    media_image2.png
    433
    1095
    media_image2.png
    Greyscale

Compound 20 does not meet the “wherein at least one RE1-E5, when present, is not H” since the E ring is a pyrrole (5-membered heteroaryl) which only has hydrogen atoms attached.  The other species listed above similarly have only hydrogen atoms attached to the E ring.
Applicant should carefully review the structural formulae of claim 3 to ensure that all of the structures are within the scope of the claim from which it depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites numerous species which fall outside the scope of the genus of amended claim 1.  See the 112b rejection above.  Therefore the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setoh (US 2010/0041891).  See at least the compound disclosed as working example 184 at the bottom of page 129.

    PNG
    media_image3.png
    476
    555
    media_image3.png
    Greyscale

The compound falls into the scope of the Markush genus of formula (I-E) of independent claim 1 wherein D is 6-membered aryl; (ii) A is 6-membered aryl and E is 5-membered heteroaryl; X is O, R1 is H; RD1-RD5 is -J and J is H; RA1-RA5 is -J and J is H; and RE1-RE5 is -J1-J2-Q1-J3 and J1 is alkyl1, J2 is O, Q1 is benzene and J3 is trihaloalkyl.
The compound is tested in the test example 1 assay described at pages 222-223 since a result is listed in table 7 at page 223. This assay requires a claimed composition which reads on the pharmaceutical composition of claims 4-6 since it is a solution which can administered orally or by injection.

[2] Claims 1, 4-6 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleisch (US20090069400, of record, see page 16 of the previous office action).  See at least the compounds of example 70 on page 28, example 290 on page 39 and example 87 on page 19.  
Example 290 is “2-Fluoro-4-(1-isopropyl-6-methanesulfonylamino-1H-indol-3-yl)-thiobenzamide”, the chemical structure of this substance according to art-recognized naming convention is shown below:

    PNG
    media_image4.png
    691
    562
    media_image4.png
    Greyscale

The compound falls into the scope of the Markush genus of formula (I-E) of independent claims 1 and 19 wherein D is 6-membered aryl; (i) A is 5-membered heteroaryl and E is 6-membered aryl; X is S, R1 is H; RD1-RD5 is -J and J is halogen; RA1-RA5 is -J and J is alkyl3; and RE1-RE5 is -J1-J2 and J1 is (CH2)0NHSO2(CH2)1 and J2 is H.
Example 70 is “5-(1-Isopropyl-6-methanesulfonylamino-1H-indol-3-yl)-thiophene-2-carbothioic acid amide”. the chemical structure of this substance according to art-recognized naming convention is shown below:

    PNG
    media_image5.png
    658
    575
    media_image5.png
    Greyscale

The compound falls into the scope of the Markush genus of formula (I-E) of independent claims 1 and 19 wherein D is 5-membered heteroaryl; (i) A is 5-membered heteroaryl and E is 6-membered aryl; X is S, R1 is H; RD1-RD5 is -J and J is H; RA1-RA5 is -J and J is alkyl3; and RE1-RE5 is -J1-J2 and J1 is (CH2)0NHSO2(CH2)1 and J2 is H.
Example 87 is “4-(1-Isopropyl-6-methanesulfonylamino-1H-indol-3-yl)-benzamide”, the chemical structure of this substance according to art-recognized naming convention is shown below:

    PNG
    media_image6.png
    514
    434
    media_image6.png
    Greyscale

The compound falls into the scope of the Markush genus of formula (I-E) of independent claim 1 wherein D is 6-membered aryl; (i) A is 5-membered heteroaryl and E is 6-membered aryl; X is O, R1 is H; RD1-RD5 is -J and J is H; RA1-RA5 is -J and J is alkyl3; and RE1-RE5 is -J1-J2 and J1 is (CH2)0NHSO2(CH2)1 and J2 is H.

The isolated samples of the compounds represent a claimed composition and read at least on the pharmaceutical composition of claims 4-5 and 20 since the substance contains at least trace solvent as “carrier” and can be administered orally.
Compound 87 was tested in the assay described on page 47 at paragraph 198 since there is a result listed in table 8 at the top of column 2.  This assay requires a claimed composition which reads on the pharmaceutical composition of claims 4-6 since it is a solution which can administered orally or by injection.

PTO-892 Form
 The below references disclose compounds falling into the claim scope but have not been cited in grounds of rejection at this time.  If the search and examination of the generic claims is expanded to additional species beyond those cited above these references could be pertinent.  
National Center for Biotechnology Information. "PubChem Compound Summary for CID 39247168, 3-(2-Methylphenyl)benzenecarbothioamide".
National Center for Biotechnology Information. "PubChem Compound Summary for CID 39247169, 3-(3-Methylphenyl)benzenecarbothioamide".
National Center for Biotechnology Information. "PubChem Compound Summary for CID 39247170, 3-(4-Methylphenyl)benzenecarbothioamide".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625